     Case 3:15-cv-00443-AWT Document 184 Filed 09/14/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
DAN FRIEDMAN,                    :
                                 :
          Plaintiff,             :     Civil No. 3:15-cv-443 (AWT)
                                 :
              v.                 :
                                 :
BLOOMBERG L.P., CHRISTOPHER      :
DOLMETSCH, ERIC LARSEN, MICHAEL :
HYTHA, and ANDREW DUNN, MILLTOWN :
PARTNERS, PATRICK HARVERSEN,     :
D.J. COLLINS, OLIVER RICKMAN,    :
PALLADYNE INTERNATIONAL ASSET    :
MANAGEMENT B.V., ISMAEL ABUDHER, :
and LILY YEO,                    :
                                 :
          Defendants.            :
-------------------------------- x

           ORDER RE PLAINTIFF’S MOTION FOR LEAVE TO FILE
                  RULE 72 OBJECTION NUNC PRO TUNC

     For the reasons set forth below, Plaintiff’s Motion for Leave

to File Rule 72 Objection Nunc Pro Tunc (“Motion for Leave”) (ECF

No. 166-1) is hereby DENIED.

     Plaintiff Dan Friedman seeks leave to file an untimely Rule

72 objection to the magistrate judge’s Order on Defendants’ Motion

to Compel (ECF No. 143) in which the defendants’ motion to compel

Friedman   to   produce   certain   documents   (filed   by   defendants

Bloomberg L.P., Chris Dolmetsch, Erik Larson, Michael Hytha, and

Andrew Dunn) (see ECF No. 109) was granted in part.

     Friedman states that “[t]his request is made to accommodate

a serious, temporarily debilitating medical condition impacting
       Case 3:15-cv-00443-AWT Document 184 Filed 09/14/20 Page 2 of 8



the ability of plaintiff’s lead counsel to work.” Mot. for Leave

at 1-2. He states that the objection could not be completed because

plaintiff’s lead counsel had a fall in an airport on October 20,

2019. He explains:

      In the normal course a motion for extension would have
      been filed, but a specific date for filing could not be
      requested and an indefinite extension request would not
      have been either accurate or helpful. There was no
      predictable end date to the . . . [consequences of the
      medical condition], and co-counsel was immersed in
      multiple other cases with deadlines. The option was to
      wait until there was a reduction of the intensity of the
      symptoms to file.

Id. at 2.

      Federal Rule of Civil Procedure 6(b)(1)(B) provides that

“[w]hen an act may or must be done within a specified time, the

court may, for good cause, extend the time . . . on motion made

after the time has expired if the party failed to act because of

excusable neglect.” “To determine whether a party’s neglect is

excusable, a district court should take into account: ‘[1] the

danger of unfair prejudice to the [opposing party], [2] the length

of the delay and its potential impact on judicial proceedings, [3]

the   reason   for   the   delay,   including   whether   it   was   in   the

reasonable control of the movant, and [4] whether the movant acted

in good faith.’” Tancredi v. Metro. Life Ins. Co., 378 F.3d 220,

228 (2d Cir. 2004) (quoting Pioneer Inv. Serv. Co. v. Brunswick

Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)). Here, assuming

arguendo that the first and second factors have a neutral impact


                                     -2-
      Case 3:15-cv-00443-AWT Document 184 Filed 09/14/20 Page 3 of 8



on the court’s analysis, the third and fourth factors weigh so

heavily   against    a    finding   of    excusable   neglect     as    to   be

controlling. See Silvanch v. Celebrity Cruises, Inc., 333 F.3d

355, 366 (2d Cir. 2003) (“[D]espite the flexibility of ‘excusable

neglect’ and the existence of the four-factor test in which three

of the factors usually weigh in favor of the party seeking the

extension,   we   and    other   circuits   have   focused   on   the    third

factor[.]”); In re Bulk Oil (USA) Inc., No. 89-B-13380, 2007 WL

1121739, at *6-8 (S.D.N.Y. Apr. 11, 2007) (“The Second Circuit has

. . . refused to find excusable neglect in cases where the moving

party has failed to provide a valid explanation for its delay.”)

(collecting cases).

     The original deadline for the plaintiff to file his objection

was September 14, 2019. See ECF No. 158-1 at 6. On September 13,

2019, the plaintiff filed a consented-to motion to extend the

deadline to October 3, 2019, which was granted by the court. See

ECF Nos. 146, 149. On October 3, 2019, he filed a second consented-

to motion to extend the deadline to October 9, 2019, which was

granted by the court. See ECF Nos. 151, 152. Finally, on October

8, 2019, he filed a third consented-to motion to extend the

deadline to October 14, 2019, which was granted by the court. See

ECF Nos. 153, 154.

     The plaintiff did not file an objection by October 14, 2019.

On October 17, 2019, plaintiff’s lead counsel sent an email to


                                    -3-
      Case 3:15-cv-00443-AWT Document 184 Filed 09/14/20 Page 4 of 8



defendants’ counsel stating that he would be “putting in a nunc

pro tunc filing [that day] or [the next day].” Mem. of Law in

Support of Defs.’ Mot. for Order to Show Cause (“Mem.”) at 8, ECF

No. 158-1. He failed to do so. But on October 4, 2019, the plaintiff

had filed a notice of appeal of the dismissal of a related lawsuit

before the court. See Friedman v. SThree Plc. et al (the “Palladyne

Lawsuit”), No. 3:14-cv-378 (AWT), ECF No. 366. Then, on November

4, 2019, the plaintiff filed forms before the Court of Appeals in

connection with that appeal. During this period, the plaintiff did

not file an objection, nor did he request a retroactive extension

of the due date for filing an objection.

     On November 7, 2019, plaintiff’s lead counsel advised counsel

for the defendants that he would “finish up the Rule 72 papers for

filing over the weekend on a nunc pro tunc basis.” Mem. at 9.

Counsel for the defendants responded on November 10, 2010 stating

that the plaintiff “should file whatever [he] wish[es] with the

Court but our client is not consenting to a further extension,

given that the decision was issued back in August.” Id. The weekend

passed without the plaintiff filing either an objection or any

request for retroactive extension of the due date for an objection.

     On November 12, 2019, counsel for the defendants wrote an

email to plaintiff’s counsel stating:

     As you have not filed an objection to the magistrate’s
     order of August 30 granting our motion to compel, and
     the deadline to do so (already extended three times) has


                                   -4-
        Case 3:15-cv-00443-AWT Document 184 Filed 09/14/20 Page 5 of 8



       long since passed, please produce the documents at issue
       in the motion no later than close of business this
       Friday, November 15, 2019. (Since you already provided
       the documents to the court for in camera review, we
       presume it will not take very long to add bates stamps
       and produce them to us.) If you decline to comply with
       the court’s order compelling production of these
       documents, we will have to seek relief from the judge.

Id.

       On November 16, 2019, the plaintiff filed a notice of appeal

in    the   Palladyne   Lawsuit   with   respect   to   an   order   imposing

sanctions for failure to comply with discovery obligations. See

Palladyne Lawsuit, ECF No. 370. On November 18, 2019, plaintiff’s

lead counsel advised counsel for the defendants that he would get

back to them by the next day about their request that he comply

with the order. However, the plaintiff did not comply with the

order, did not file an objection, and did not file a request for

retroactive extension of the due date for filing an objection.

       The plaintiff filed the instant motion on January 14, 2020,

only after the defendants had moved, on November 27, 2019, for an

order to show cause why the plaintiff should not be sanctioned for

failure to comply with the magistrate’s order and the plaintiff

had filed his opposition to that motion on December 23, 2019.

       As an initial matter, the court notes that the deadline for

filing the objection was extended only to October 14, 2019 and

plaintiff’s lead counsel suffered his fall on October 20, 2019. So

the October 14, 2019 deadline to file an objection had already



                                     -5-
       Case 3:15-cv-00443-AWT Document 184 Filed 09/14/20 Page 6 of 8



passed six days earlier. But neither an objection nor a fourth

motion for extension of time had been filed as of October 20, 2019.

       Moreover, as plaintiff’s lead counsel represented to counsel

for the defendants in his October 17, 2019 email, he was working

with   his   co-counsel   on   an   objection   and   there   is   no   valid

explanation for why his co-counsel, who has had an appearance in

this case since it was filed, was unable to complete an objection

or at least file a fourth motion for extension of time. The

plaintiff states that “co-counsel was immersed in multiple other

cases with deadlines.” Mot. for Leave at 2. But “[o]ther legal

work is not a reasonable excuse for failure to meet federal

litigation deadlines, and it is certainly not a reasonable excuse

for failing to request an extension of time prior to expiration of

the original deadline.” Jones v. E. Hartford Police Dep’t, No. 13-

cv-1007, 2016 WL 1273170, at *7 (D. Conn. Mar. 31, 2016); see also

Shields v. Vivus, Inc., No. 09-cv-5495, 2010 WL 2816881, at *4

(S.D.N.Y. July 16, 2010) (noting that court “does not accept work

on other matters as a valid excuse” for failing to make timely

filings); Mason v. Schriver, No. 96-cv-6942, 1999 WL 498221, at *3

(S.D.N.Y. July 13, 1999) (“Preoccupation with another trial and

mere oversight [of the deadline] are not reasons for delay that

are sufficient to satisfy the standard for excusable neglect.”)

(citing Canfield v. Van Atta Buick/GMC Truck Inc., 127 F.3d 248,

251 (2d Cir. 1997)).


                                     -6-
       Case 3:15-cv-00443-AWT Document 184 Filed 09/14/20 Page 7 of 8



       The court concludes that the plaintiff has failed to provide

a valid explanation for his delay in filing an objection and cannot

conclude that he acted in good faith. The plaintiff suggests that

“the option” was to wait until what turned out to be January 14,

2020   to   file   the     instant   motion     with   the    proposed    objection

attached. However, the plaintiff had other options. The plaintiff

could have filed a fourth motion for extension of time in which to

file an objection even though he knew it would be opposed by the

defendants. It appears that he expected that such a motion would

be denied by the court, and consequently, adopted a different

strategy for obtaining an extension -- namely, the course of

conduct     he   pursued    here.    It   is    apparent     from   the   fact   that

plaintiff’s counsel worked on other matters in this case and a

related case over which the undersigned is presiding that he had

both the ability and the time to file a fourth motion for extension

of time. Also, if we accept at face value the representations by

plaintiff’s lead counsel to counsel for the defendants in his

October 17, 2019 email to the effect that his co-counsel “ha[d] a

penultimate draft for review and then we [had] to do some double

redactions,” Mem. at 8, he also had the ability and the time to

file an objection.




                                          -7-
     Case 3:15-cv-00443-AWT Document 184 Filed 09/14/20 Page 8 of 8




     It is so ordered.

     Dated this 14th day of September 2020, at Hartford,

Connecticut.



                                                   /s/ AWT
                                             Alvin W. Thompson
                                        United States District Judge




                                  -8-
